Per Curiam.

It is unfortunate that there was a misunderstanding as to the amount of the fees which were to be allowed to the referee. Under the circumstances, an award of $750 to cover the services rendered would have been proper. We realize that the referee must have spent a considerable amount of time in the preparation of his report. The questions under consideration were exceedingly difficult. However, the amount in dispute between plaintiff and defendant was not large. Of course, after the original mistake was made, both parties should have immediately apprized the referee as to the arrangements which were actually made between them.
The judgment should be modified by deducting therefrom the sum of $800, and as so modified affirmed without costs. The order confirming the referee’s report, and the order denying defendants’ motion to review the taxation of costs should be modified accordingly, and as so modified affirmed without costs.
Present—Martin, P. J., Townley, Grlennon, Untermyer and Dore, JJ.
Judgment and orders unanimously modified in accordance with opinion, and as so modified affirmed, without costs. Settle order on notice.